       Case 4:19-cv-07650-HSG Document 69 Filed 02/18/21 Page 1 of 20



 1 DAVID H. KRAMER, State Bar No. 168452
   WILSON SONSINI GOODRICH & ROSATI
 2 Professional Corporation
   650 Page Mill Road
 3 Palo Alto, CA 94304-1050
   Telephone: (650) 493-9300
 4 Facsimile: (650) 565-5100
   Email:        dkramer@wsgr.com
 5
   Attorneys for Defendant
 6 Pinterest, Inc.

 7 MICHAEL R. REESE, State Bar No. 206773
   SUE J. NAM, State Bar No. 206729
 8 REESE LLP
   100 West 93rd Street, 16th Floor
 9 New York, New York 10025
   Telephone: (212) 643-0500
10 Facsimile: (212) 253-4272
   Email:     mreese@reesellp.com
11            snam@reesellp.com

12 Counsel for Plaintiff Harold Davis

13                                 UNITED STATES DISTRICT COURT

14                               NORTHERN DISTRICT OF CALIFORNIA

15                                      OAKLAND DIVISION

16 HAROLD DAVIS,                                    Case No.: 4:19-cv-07650-HSG
17                  Plaintiff,                      [PROPOSED]
                                                    STIPULATED PROTECTIVE ORDER
18         v.                                       FOR LITIGATION INVOLVING
                                                    PATENTS, HIGHLY SENSITIVE
19 PINTEREST, INC.,                                 CONFIDENTIAL INFORMATION
                Defendant.                          AND/OR TRADE SECRETS
20
21

22

23

24

25

26

27

28


     STIPULATED PROTECTIVE ORDER                                   CASE NO. 4:19-CV-07650-HSG
        Case 4:19-cv-07650-HSG Document 69 Filed 02/18/21 Page 2 of 20



 1 1.       PURPOSES AND LIMITATIONS

 2          Disclosure and discovery activity in this action are likely to involve production of

 3 confidential, proprietary, or private information for which special protection from public

 4 disclosure and from use for any purpose other than prosecuting this litigation may be warranted.

 5 Accordingly, the Parties hereby stipulate to and petition the Court to enter the following Stipulated

 6 Protective Order. The Parties acknowledge that this Order does not confer blanket protections on

 7 all disclosures or responses to discovery and that the protection it affords from public disclosure

 8 and use extends only to the limited information or items that are entitled to confidential treatment

 9 under the applicable legal principles. The Parties further acknowledge, as set forth in Section 13.5,
10 below, that this Stipulated Protective Order does not entitle them to file confidential information

11 under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and the

12 standards that will be applied when a Party seeks permission from the Court to file material under

13 seal.

14 2.       DEFINITIONS

15          2.1    Challenging Party: a Party or Non-Party that challenges the designation of

16 information or items under this Order.

17          2.2    “CONFIDENTIAL” Information or Items: information (regardless of how it is

18 generated, stored or maintained) or tangible things that qualify for protection under Federal Rule

19 of Civil Procedure 26(c).

20          2.3    Counsel (without qualifier): Outside Counsel of Record and House Counsel (as

21 well as their support staff).

22          2.4    Designated House Counsel: House Counsel who seek access to “HIGHLY

23 CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information in this matter.

24          2.5    Designating Party: a Party or Non-Party that designates information or items that it

25 produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY

26 CONFIDENTIAL – ATTORNEYS’ EYES ONLY”.

27          2.6    Disclosure or Discovery Material: all items or information, regardless of the

28 medium or manner in which it is generated, stored, or maintained (including, among other things,


     STIPULATED PROTECTIVE ORDER                     1                        CASE NO. 4:19-CV-07650-HSG
       Case 4:19-cv-07650-HSG Document 69 Filed 02/18/21 Page 3 of 20



 1 testimony, transcripts, and tangible things), that are produced or generated in disclosures or

 2 responses to discovery in this matter.

 3          2.7     Expert: a person with specialized knowledge or experience in a matter pertinent to

 4 the litigation who (1) has been retained by a Party or its counsel to serve as an expert witness or as

 5 a consultant in this action, (2) is not a past or current employee of a Party or of a Party’s

 6 competitor, and (3) at the time of retention, is not anticipated to become an employee of a Party or

 7 of a Party’s competitor.

 8          2.8     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or

 9 Items: extremely sensitive “Confidential Information or Items,” disclosure of which to another
10 Party or Non-Party would create a substantial risk of serious harm that could not be avoided by

11 less restrictive means.

12          2.9     House Counsel: attorneys who are members in good standing of at least one state

13 bar, who are employees of a Party, and who have responsibility for managing this action. House

14 Counsel does not include Outside Counsel of Record or any other outside counsel or a Party itself.

15          2.10    Non-Party: any natural person, partnership, corporation, association, or other legal

16 entity not named as a Party to this action.

17          2.11    Outside Counsel of Record: attorneys who are not employees of a party to this

18 action but are retained to represent or advise a Party and have appeared in this action on behalf of

19 that Party or are affiliated with a law firm which has appeared on behalf of that Party.

20          2.12    Party: any party to this action.

21          2.13    Producing Party: a Party or Non-Party that produces Disclosure or Discovery

22 Material in this action.

23          2.14    Professional Vendors: persons or entities that provide litigation support services

24 (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and

25 organizing, storing, or retrieving data in any form or medium, and professional jury or trial

26 consultants) and their employees and subcontractors, who (1) have been retained by a Party or its

27 counsel to provide litigation support services with respect to this action, (2) are (including any

28 employees and subcontractors) not a past or current employee of a Party or of a Party’s


     STIPULATED PROTECTIVE ORDER                       2                       CASE NO. 4:19-CV-07650-HSG
        Case 4:19-cv-07650-HSG Document 69 Filed 02/18/21 Page 4 of 20



 1 competitor, and (3) at the time of retention, are not anticipated to become an employee of a Party

 2 or of a Party’s competitor.

 3          2.15    Protected Material: any Disclosure or Discovery Material that is designated as

 4 “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”.

 5          2.16    Receiving Party: a Party that receives Disclosure or Discovery Material.

 6 3.       SCOPE

 7          The protections conferred by this Stipulation and Order cover not only Protected Material

 8 (as defined above), but also (1) any information copied or extracted from Protected Material; (2)

 9 all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,
10 conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

11 However, the protections conferred by this Stipulation and Order do not cover the following

12 information: (a) any information that is in the public domain at the time of disclosure to a

13 Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as a

14 result of publication not involving a violation of this Order, including becoming part of the public

15 record through trial or otherwise; and (b) any information known to the Receiving Party prior to

16 the disclosure or obtained by the Receiving Party after the disclosure from a source who obtained

17 the information lawfully and under no obligation of confidentiality to the Designating Party. Any

18 use of Protected Material at trial shall be governed by a separate agreement or order.

19 4.       DURATION

20          Even after final disposition of this litigation, the confidentiality obligations imposed by

21 this Order shall remain in effect until a Designating Party agrees otherwise in writing or a Court

22 order otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all

23 claims and defenses in this action, with or without prejudice; or (2) entry of a final judgment

24 herein after the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of

25 this action, including the time limits for filing any motions or applications for extension of time

26 pursuant to applicable law.

27

28


     STIPULATED PROTECTIVE ORDER                      3                        CASE NO. 4:19-CV-07650-HSG
        Case 4:19-cv-07650-HSG Document 69 Filed 02/18/21 Page 5 of 20



 1 5.       DESIGNATING PROTECTED MATERIAL

 2          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party

 3 or Non-Party that designates information or items for protection under this Order must take care to

 4 limit any such designation to specific material that qualifies under the appropriate standards.

 5          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

 6 shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

 7 unnecessarily encumber or retard the case development process or to impose unnecessary

 8 expenses and burdens on other Parties) expose the Designating Party to sanctions.

 9          If it comes to a Designating Party’s attention that information or items that it designated

10 for protection do not qualify for protection at all or do not qualify for the level of protection

11 initially asserted, that Designating Party must promptly notify all other Parties that it is

12 withdrawing the mistaken designation.

13          5.2     Manner and Timing of Designations. Except as otherwise provided in this Order

14 (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

15 Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

16 designated before the material is disclosed or produced.

17          Designation in conformity with this Order requires:

18                  (a)     for information in documentary form (e.g., paper or electronic documents,

19 but excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing

20 Party affix the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
21 EYES ONLY” to each page that contains protected material.

22          A Party or Non-Party that makes original documents or materials available for inspection

23 need not designate them for protection until after the inspecting Party has indicated which material

24 it would like copied and produced. During the inspection and before the designation, all of the

25 material made available for inspection shall be deemed “HIGHLY CONFIDENTIAL –

26 ATTORNEYS’ EYES ONLY.” After the inspecting Party has identified the documents it wants

27 copied and produced, the Producing Party must determine which documents, qualify for

28 protection under this Order. Then, before producing the specified documents, the Producing Party


     STIPULATED PROTECTIVE ORDER                      4                        CASE NO. 4:19-CV-07650-HSG
       Case 4:19-cv-07650-HSG Document 69 Filed 02/18/21 Page 6 of 20



 1 must affix the appropriate legend (“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

 2 ATTORNEYS’ EYES ONLY”) to each page that contains Protected Material.

 3                  (b)     for testimony given in deposition or in other pretrial or trial proceedings,

 4 that the Designating Party when practical identify on the record, before the close of the deposition,

 5 hearing, or other proceeding, all protected testimony and specify the level of protection being

 6 asserted. When it is impractical to identify separately each portion of testimony that is entitled to

 7 protection and it appears that substantial portions of the testimony may qualify for protection, the

 8 Designating Party may invoke on the record (before the deposition, hearing, or other proceeding is

 9 concluded) a right to have up to 21 days to identify the specific portions of the testimony as to
10 which protection is sought and to specify the level of protection being asserted. Only those

11 portions of the testimony that are appropriately designated for protection within the 21 days shall

12 be covered by the provisions of this Stipulated Protective Order. Alternatively, a Designating

13 Party may specify, at the deposition or up to 21 days afterwards if that period is properly invoked,

14 that the entire transcript shall be treated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

15 ATTORNEYS’ EYES ONLY”.

16          Parties shall give the other Parties reasonable notice (a minimum of two business days) if

17 they reasonably expect a deposition, hearing or other proceeding to include Protected Material so

18 that the other Parties can ensure that only authorized individuals who have signed the

19 “Acknowledgment and Agreement to Be Bound” (Exhibit A) are present at those proceedings.

20 The use of a document as an exhibit at a deposition shall not in any way affect its designation as
21 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”.

22          Transcripts containing Protected Material shall have an obvious legend on the title page

23 that the transcript contains Protected Material, and the title page shall be followed by a list of all

24 pages (including line numbers as appropriate) that have been designated as Protected Material and

25 the level of protection being asserted by the Designating Party. The Designating Party shall inform

26 the court reporter of these requirements. Any transcript that is prepared before the expiration of a

27 21-day period for designation shall be treated during that period as if it had been designated

28 “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its entirety unless otherwise


     STIPULATED PROTECTIVE ORDER                      5                         CASE NO. 4:19-CV-07650-HSG
        Case 4:19-cv-07650-HSG Document 69 Filed 02/18/21 Page 7 of 20



 1 agreed. After the expiration of that period, the transcript shall be treated only as actually

 2 designated.

 3                  (c)     for information produced in some form other than documentary and for any

 4 other tangible items, that the Producing Party affix in a prominent place on the exterior of the

 5 container or containers in which the information or item is stored the legend “CONFIDENTIAL”

 6 or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”.

 7          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

 8 designate qualified information or items does not, standing alone, waive the Designating Party’s

 9 right to secure protection under this Order for such material. Upon timely correction of a
10 designation, the Receiving Party must make reasonable efforts to assure that the material is treated

11 in accordance with the provisions of this Order.

12 6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS

13          6.1     Timing of Challenges. Any Party may challenge a designation of confidentiality at

14 any time. Unless a prompt challenge to a Designating Party’s confidentiality designation is

15 necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens, or a

16 significant disruption or delay of the litigation, a Party does not waive its right to challenge a

17 confidentiality designation by electing not to mount a challenge promptly after the original

18 designation is disclosed.

19          6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution

20 process by providing written notice of each designation it is challenging and describing the basis
21 for each challenge. To avoid ambiguity as to whether a challenge has been made, the written

22 notice must recite that the challenge to confidentiality is being made in accordance with this

23 specific paragraph of the Protective Order. The Parties shall attempt to resolve each challenge in

24 good faith and must begin the process by conferring directly (in voice to voice dialogue; other

25 forms of communication are not sufficient) within 14 days of the date of service of notice. In

26 conferring, the Challenging Party must explain the basis for its belief that the confidentiality

27 designation was not proper and must give the Designating Party an opportunity to review the

28 designated material, to reconsider the circumstances, and, if no change in designation is offered, to


     STIPULATED PROTECTIVE ORDER                      6                        CASE NO. 4:19-CV-07650-HSG
        Case 4:19-cv-07650-HSG Document 69 Filed 02/18/21 Page 8 of 20



 1 explain the basis for the chosen designation. A Challenging Party may proceed to the next stage of

 2 the challenge process only if it has engaged in this meet and confer process first or establishes that

 3 the Designating Party is unwilling to participate in the meet and confer process in a timely

 4 manner.

 5          6.3     Judicial Intervention. If the Parties cannot resolve a challenge without Court

 6 intervention, the Challenging Party shall file and serve a motion to re-designate or de-designate

 7 under Civil Local Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable) within 21

 8 days of the initial notice of challenge or within 14 days of the Parties agreeing that the meet and

 9 confer process will not resolve their dispute, whichever is earlier. Each such motion must be
10 accompanied by a competent declaration affirming that the movant has complied with the meet

11 and confer requirements imposed in the preceding paragraph.

12          The burden of persuasion in any such challenge proceeding shall be on the Designating

13 Party. Frivolous challenges and those made for an improper purpose (e.g., to harass or impose

14 unnecessary expenses and burdens on other Parties) may expose the Challenging Party to

15 sanctions. All Parties shall continue to afford the material in question the level of protection to

16 which it is entitled under the Designating Party’s designation until the Court rules on the

17 challenge.

18 7.       ACCESS TO AND USE OF PROTECTED MATERIAL

19          7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or

20 produced by another Party or by a Non-Party in connection with this case only for prosecuting,
21 defending, or attempting to settle this litigation, and such Protected Material shall not be used for

22 any business purpose, in connection with any other legal proceeding, or directly or indirectly for

23 any other purpose whatsoever. Such Protected Material may be disclosed only to the categories of

24 persons and under the conditions described in this Order.1 When the litigation has been

25
        1
        In the event a Non-Party witness is authorized to receive Protected Material that is to be used
26 during his/her deposition but is represented by an attorney not authorized under this Order to
   receive such Protected Material, the attorney must provide prior to commencement of the
27 deposition an executed “Acknowledgment and Agreement to Be Bound” in the form attached
   hereto as Exhibit A. In the event such attorney declines to sign the “Acknowledgment and
28 Agreement to Be Bound” prior to the examination, the Parties, by their attorneys, shall jointly
                                                                                          (continued...)

     STIPULATED PROTECTIVE ORDER                      7                        CASE NO. 4:19-CV-07650-HSG
       Case 4:19-cv-07650-HSG Document 69 Filed 02/18/21 Page 9 of 20



 1 terminated, a Receiving Party must comply with the provisions of Section 14 below (FINAL

 2 DISPOSITION).

 3          Protected Material must be stored and maintained by a Receiving Party at a location and in

 4 a secure manner that ensures that access is limited to the persons authorized under this Order.

 5 Protected Material shall not be copied or otherwise reproduced by a Receiving Party, except for

 6 transmission to qualified recipients, without the written permission of the Producing Party or by

 7 further order of the Court.

 8          7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

 9 by the Court or permitted in writing by the Designating Party, a Receiving Party may disclose any
10 information or item designated “CONFIDENTIAL” only to:

11                 (a)     the Receiving Party’s Outside Counsel of Record in this action, as well as

12 employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

13 information for this litigation and who have signed the “Acknowledgment and Agreement to Be

14 Bound” that is attached hereto as Exhibit A;

15                 (b)     House Counsel of the Receiving Party to whom disclosure is reasonably

16 necessary for this litigation and who have signed the “Acknowledgment and Agreement to Be

17 Bound” (Exhibit A);

18                 (c)     Experts (as defined in this Order) of the Receiving Party to whom

19 disclosure is reasonably necessary for this litigation and who have signed the “Acknowledgment

20 and Agreement to Be Bound” (Exhibit A);
21                 (d)     the Court and its personnel;

22                 (e)     stenographic reporters, videographers and/or their staff, and Professional

23 Vendors to whom disclosure is reasonably necessary for this litigation and who have signed the

24 “Acknowledgment and Agreement to Be Bound” (Exhibit A);

25                 (f)     during their depositions, witnesses in the action to whom disclosure is

26 reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

27
   seek a protective order from the Court prohibiting the attorney from disclosing Protected Material
28 in order for the deposition to proceed.


     STIPULATED PROTECTIVE ORDER                     8                       CASE NO. 4:19-CV-07650-HSG
       Case 4:19-cv-07650-HSG Document 69 Filed 02/18/21 Page 10 of 20



 1 (Exhibit A), unless the Designating Party objects to such disclosure or except as otherwise ordered

 2 by the Court. Pages of transcribed deposition testimony or exhibits to depositions that reveal

 3 Protected Material must be separately bound by the court reporter and may not be disclosed to

 4 anyone except as permitted under this Stipulated Protective Order;

 5                  (g)    the author or recipient of a document containing the information or a

 6 custodian or other person who otherwise possessed or personally knows the information; and

 7                  (h)    during any mock trial or mock evidentiary presentation, mock jurors to

 8 whom disclosure is reasonably necessary for trial preparation and who have signed the

 9 “Acknowledgment and Agreement to Be Bound” (Exhibit A).
10          7.3     Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

11 Information or Items. Unless otherwise ordered by the Court or permitted in writing by the

12 Designating Party, a Receiving Party may disclose any information or item designated “HIGHLY

13 CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to:

14                  (a)    the Receiving Party’s Outside Counsel of Record in this action, as well as

15 employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

16 information for this litigation and who have signed the “Acknowledgment and Agreement to Be

17 Bound” that is attached hereto as Exhibit A;

18                  (b)    House Counsel of the Receiving Party to whom disclosure is reasonably

19 necessary for this litigation and who have signed the “Acknowledgment and Agreement to Be

20 Bound” (Exhibit A);
21                  (c)    Experts of the Receiving Party (1) to whom disclosure is reasonably

22 necessary for this litigation, (2) who have signed the “Acknowledgment and Agreement to Be

23 Bound” (Exhibit A), and (3) as to whom the procedures set forth in paragraph 7.4(a), below, have

24 been followed;

25                  (d)    the Court and its personnel;

26                  (e)    stenographic reporters, videographers and their respective staff,

27 professional jury or trial consultants, and Professional Vendors to whom disclosure is reasonably

28


     STIPULATED PROTECTIVE ORDER                     9                       CASE NO. 4:19-CV-07650-HSG
       Case 4:19-cv-07650-HSG Document 69 Filed 02/18/21 Page 11 of 20



 1 necessary for this litigation and who have signed the “Acknowledgment and Agreement to Be

 2 Bound” (Exhibit A); and

 3                  (f)    the author or recipient of a document containing the information or a

 4 custodian or other person who otherwise possessed or personally knows the information, unless

 5 the Designating Party objects to the disclosure.

 6          7.4     Procedures for Approving or Objecting to Disclosure of “HIGHLY

 7 CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or Items to Experts.2

 8                  (a)    Unless otherwise ordered by the court or agreed to in writing by the

 9 Designating Party, a Party that seeks to disclose to an Expert (as defined in this Order) any
10 information or item that has been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’

11 EYES ONLY” pursuant to paragraph 7.3(c) first must make a written request to the Designating

12 Party3 that (1) identifies the general categories of “HIGHLY CONFIDENTIAL – ATTORNEYS’

13 EYES ONLY” information that the Receiving Party seeks permission to disclose to the Expert,

14 (2) sets forth the full name of the Expert and the city and state of his or her primary residence,

15 (3) attaches a copy of the Expert’s current resume, (4) identifies the Expert’s current employer(s),

16 (5) identifies each person or entity from whom the Expert has received compensation or funding

17 for work in his or her areas of expertise or to whom the expert has provided professional services,

18 including in connection with a litigation, at any time during the preceding five years,4 and

19
        2
         The Parties agree to try to use this provision of the Northern District of California model
20 order, instead of the alternative provided it does not become too burdensome. The Parties reserve
   the right to seek amendment by the Court if the process becomes too burdensome due to the
21 number of documents that are marked as Highly Confidential – Attorneys’ Eyes Only.
        3
22       For a Designating Party that is a Non-Party, experts previously disclosed and approved prior
   to the Non-Party’s production of any information or item that has been designated “HIGHLY
23 CONFIDENTIAL – ATTORNEYS’ EYES ONLY” need not be disclosed to said Non-Party
   unless such Non-Party requests such information prior to the production of any Protected
24 Material. Moreover, unless otherwise requested by the Non-Party, subsequently disclosed experts
   need not be disclosed to the Non-Party before that Non-Party’s Protected Material may be
25 disclosed thereto.
        4
26       If the Expert believes any of this information is subject to a confidentiality obligation to a
   third-party, then the Expert should provide whatever information the Expert believes can be
27 disclosed without violating any confidentiality agreements, and the Party seeking to disclose to the
   Expert shall be available to meet and confer with the Designating Party regarding any such
28 engagement.


     STIPULATED PROTECTIVE ORDER                      10                      CASE NO. 4:19-CV-07650-HSG
       Case 4:19-cv-07650-HSG Document 69 Filed 02/18/21 Page 12 of 20



 1 (6) identifies (by name and number of the case, filing date, and location of court) any litigation in

 2 connection with which the Expert has offered expert testimony, including through a declaration,

 3 report, or testimony at a deposition or trial, during the preceding five years.5

 4                  (b)    A Party that makes a request and provides the information specified in the

 5 preceding respective paragraphs may disclose the subject Protected Material to the identified

 6 Expert unless, within 14 days of delivering the request, the Party receives a written objection from

 7 the Designating Party. Any such objection must set forth in detail the grounds on which it is

 8 based.

 9                  (c)    A Party that receives a timely written objection must meet and confer with

10 the Designating Party (through direct voice to voice dialogue) to try to resolve the matter by

11 agreement within seven days of the written objection. If no agreement is reached, the Party

12 seeking to make the disclosure to the Expert may file a motion as provided in Civil Local Rule 7

13 (and in compliance with Civil Local Rule 79-5, if applicable) seeking permission from the court to

14 do so. Any such motion must describe the circumstances with specificity, set forth in detail the

15 reasons why the disclosure to the Expert is reasonably necessary, assess the risk of harm that the

16 disclosure would entail, and suggest any additional means that could be used to reduce that risk. In

17 addition, any such motion must be accompanied by a competent declaration describing the parties’

18 efforts to resolve the matter by agreement (i.e., the extent and the content of the meet and confer

19 discussions) and setting forth the reasons advanced by the Designating Party for its refusal to

20 approve the disclosure.
21                  (d)    In any such proceeding, the Party opposing disclosure to the Expert shall

22 bear the burden of proving that the risk of harm that the disclosure would entail (under the

23 safeguards proposed) outweighs the Receiving Party’s need to disclose the Protected Material to

24 its Expert.

25

26
        5
        It may be appropriate in certain circumstances to restrict the Expert from undertaking certain
27 limited work prior to the termination of the litigation that could foreseeably result in an improper
   use of the Designating Party’s “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
28 information.


     STIPULATED PROTECTIVE ORDER                     11                        CASE NO. 4:19-CV-07650-HSG
        Case 4:19-cv-07650-HSG Document 69 Filed 02/18/21 Page 13 of 20



 1                  (e)     A party who has not previously objected to disclosure of Protected Material

 2 to an Expert or whose objection has been resolved with respect to previously produced Protected

 3 Material shall not be precluded from raising an objection to an Expert at a later time with respect

 4 to Protected Material that is produced after the time for objecting to such Expert has expired or if

 5 new information about that Expert is disclosed or discovered. Any such objection shall be handled

 6 in accordance with the provisions set forth above.

 7 8.        RIGHTS RESERVED WITH RESPECT TO SOURCE CODE

 8           To the extent production of material including, or substantially disclosing, confidential,

 9 proprietary, or trade secret source code or algorithms becomes necessary in this case, the parties
10 reserve their rights with respect to, and agree to meet and confer regarding, a protective order

11 governing procedures for designating, disclosing, or otherwise making available such material.

12 9.        PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN

13           OTHER LITIGATION

14           If a Party is served with a subpoena issued by a court, arbitral, administrative, or

15 legislative body, or with a court order issued in other litigation that compels disclosure of any

16 information or items designated in this action as “CONFIDENTIAL” or “HIGHLY

17 CONFIDENTIAL – ATTORNEYS’ EYES ONLY” that Party must:

18                  (a)     promptly notify in writing the Designating Party. Such notification shall

19 include a copy of the subpoena or court order;

20                  (b)     promptly notify in writing the person who caused the subpoena or order to

21 issue in the other litigation that some or all of the material covered by the subpoena or order is

22 subject to this Protective Order. Such notification shall include a copy of this Stipulated Protective

23 Order; and

24                  (c)     cooperate with respect to all reasonable procedures sought to be pursued by

25 the Designating Party whose Protected Material may be affected.6

26
         6
27      The purpose of imposing these duties is to alert the interested parties to the existence of this
   Protective Order and to afford the Designating Party in this case an opportunity to try to protect its
28 confidentiality interests in the court from which the subpoena or order issued.


     STIPULATED PROTECTIVE ORDER                      12                        CASE NO. 4:19-CV-07650-HSG
       Case 4:19-cv-07650-HSG Document 69 Filed 02/18/21 Page 14 of 20



 1           If the Designating Party timely7 seeks a protective order, the Party served with the

 2 subpoena or court order shall not produce any information designated in this action as

 3 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” before a

 4 determination by the court from which the subpoena or order issued, unless the Party has obtained

 5 the Designating Party’s permission. The Designating Party shall bear the burden and expense of

 6 seeking protection in that court of its confidential material – and nothing in these provisions

 7 should be construed as authorizing or encouraging a Receiving Party in this action to disobey a

 8 lawful directive from another court.

 9 10.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN

10           THIS LITIGATION

11                  (a)     The terms of this Order are applicable to information produced by a Non-

12 Party in this action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

13 ATTORNEYS’ EYES ONLY”. Such information produced by Non-Parties in connection with

14 this litigation is protected by the remedies and relief provided by this Order. Nothing in these

15 provisions should be construed as prohibiting a Non-Party from seeking additional protections.

16                  (b)     In the event that a Party is required, by a valid discovery request, to produce

17 a Non-Party’s confidential information in its possession, and the Party is subject to an agreement

18 with the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

19                          1.     promptly notify in writing the Requesting Party and the Non-Party

20 that some or all of the information requested is subject to a confidentiality agreement with a Non-
21 Party;

22                          2.     promptly provide the Non-Party with a copy of the Stipulated

23 Protective Order in this litigation, the relevant discovery request(s), and a reasonably specific

24 description of the information requested; and

25                          3.     make the information requested available for inspection by the Non-

26 Party.

27
         7
        The Designating Party shall have at least 14 days from the service of the notification
28 pursuant to Section 9(a) to seek a protective order.


     STIPULATED PROTECTIVE ORDER                     13                        CASE NO. 4:19-CV-07650-HSG
       Case 4:19-cv-07650-HSG Document 69 Filed 02/18/21 Page 15 of 20



 1                  (c)     If the Non-Party fails to object or seek a protective order from this Court

 2 within 14 days of receiving the notice and accompanying information, the Receiving Party may

 3 produce the Non-Party’s confidential information responsive to the discovery request. If the Non-

 4 Party timely objects or seeks a protective order, the Receiving Party shall not produce any

 5 information in its possession or control that is subject to the confidentiality agreement with the

 6 Non-Party before a determination by the Court.8 Absent a Court order to the contrary, the Non-

 7 Party shall bear the burden and expense of seeking protection in this court of its Protected

 8 Material.

 9 11.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

10           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

11 Material to any person or in any circumstance not authorized under this Stipulated Protective

12 Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the

13 unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected

14 Material, (c) inform the person or persons to whom unauthorized disclosures were made of all the

15 terms of this Order, and (d) request such person or persons to execute the “Acknowledgment and

16 Agreement to Be Bound” that is attached hereto as Exhibit A.

17 12.       PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED MATERIAL

18           A Producing Party may assert privilege or protection over produced documents at any time

19 by notifying the Receiving Party in writing of the assertion of privilege or protection. In addition,

20 information that contains privileged matter or attorney work product shall be immediately
21 returned if such information appears on its face to have been inadvertently produced. Pursuant to

22 Federal Rule of Evidence 502(d) and (e), the production of a privileged or work-product-protected

23 document is not a waiver of privilege or protection from discovery in this case or in any other

24 federal or state proceeding. For example, the mere production of privileged or work-product-

25 protected documents in this case as part of a production is not itself a waiver in this case or any

26
         8
27      The purpose of this provision is to alert the interested parties to the existence of
   confidentiality rights of a Non-Party and to afford the Non-Party an opportunity to protect its
28 confidentiality interests in this court.


     STIPULATED PROTECTIVE ORDER                     14                        CASE NO. 4:19-CV-07650-HSG
       Case 4:19-cv-07650-HSG Document 69 Filed 02/18/21 Page 16 of 20



 1 other federal or state proceeding (whether litigation, arbitration, investigation, regulatory action,

 2 or any other such proceeding).

 3 13.      MISCELLANEOUS

 4          13.1    Right to Further Relief. Nothing in this Order abridges the right of any person to

 5 seek its modification by agreement with other Parties or by applying to the Court if such

 6 agreement cannot be reached. Furthermore, without application to the Court, any party that is a

 7 beneficiary of the protections of this Order may enter a written agreement releasing any other

 8 party hereto from one or more requirements of this Order even if the conduct subject to the release

 9 would otherwise violate the terms herein.
10          13.2    Right to Assert Other Objections. By stipulating to the entry of this Protective

11 Order, no Party waives any right it otherwise would have to object to disclosing or producing any

12 information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

13 Party waives any right to object on any ground to use in evidence of any of the material covered

14 by this Protective Order.

15          13.3    No Agreement Concerning Discoverability. The identification or agreed upon

16 treatment of certain types of Disclosure and Discovery Material does not reflect agreement by the

17 Parties that the disclosure of such categories of Disclosure and Discovery Material is required or

18 appropriate in this action. The Parties reserve the right to argue that any particular category of

19 Disclosure and Discovery Material should not be produced.

20          13.4    Export Control. Disclosure of Protected Material shall be subject to all applicable

21 laws and regulations relating to the export of technical data contained in such Protected Material,

22 including the release of such technical data to foreign persons or nationals in the United States or

23 elsewhere. Each party receiving Protected Information shall comply with all applicable export

24 control statutes and regulations. See, e.g., 15 CFR 734.2(b). No Protected Information may leave

25 the territorial boundaries of the United States of America or be made available to any foreign

26 national who is not (i) lawfully admitted for permanent residence in the United States or (ii)

27 identified as a protected individual under the Immigration and Naturalization Act (8 U.S.C.

28 1324b(a)(3)). Without limitation, this prohibition extends to Protected Information (including


     STIPULATED PROTECTIVE ORDER                     15                        CASE NO. 4:19-CV-07650-HSG
       Case 4:19-cv-07650-HSG Document 69 Filed 02/18/21 Page 17 of 20



 1 copies) in physical and electronic form. The viewing of Protected Information through electronic

 2 means outside the territorial limits of the United States of America is similarly

 3 prohibited. Notwithstanding this prohibition, Protected Information, to the extent otherwise

 4 permitted by law, may be taken outside the territorial limits of the United States if it is reasonably

 5 necessary for a deposition taken in a foreign country. The restrictions contained within this

 6 paragraph may be amended through the consent of the producing Party to the extent that such

 7 agreed to procedures conform with applicable export control laws and regulations.

 8          13.5    Filing Protected Material. Without written permission from the Designating Party

 9 or a Court order secured after appropriate notice to all interested persons, a Party may not file in
10 the public record in this action any Protected Material. A Party that seeks to file under seal any

11 Protected Material must comply with Civil Local Rule 79-5. Protected Material may only be filed

12 under seal pursuant to a Court order authorizing the sealing of the specific Protected Material at

13 issue. Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a request

14 establishing that the Protected Material at issue is privileged, protectable as a trade secret, or

15 otherwise entitled to protection under the law. If a Receiving Party’s request to file Protected

16 Material under seal pursuant to Civil Local Rule 79-5(e) is denied by the Court, then the

17 Receiving Party may file the Protected Material in the public record pursuant to Civil Local Rule

18 79-5(e)(2) unless otherwise instructed by the court.

19          13.6    Use of Protected Material at Hearing or Trial. A Party shall provide a minimum of

20 two business days’ notice to the Producing Party in the event that a Party intends to use any
21 Protected Information during trial. Subject to any challenges under Section 6, the Parties will not

22 oppose any reasonable request by the Producing Party that the courtroom be sealed, if allowed by

23 the Court, during the presentation of any testimony, evidence, or argument relating to or involving

24 the use of any Protected Material.

25          13.7    No Limitation on Legal Representation. Nothing in this Order shall preclude or

26 impede Outside Counsel of Record’s ability to communicate with or advise their client in

27 connection with this litigation based on such counsel’s review and evaluation of Protected

28


     STIPULATED PROTECTIVE ORDER                      16                        CASE NO. 4:19-CV-07650-HSG
       Case 4:19-cv-07650-HSG Document 69 Filed 02/18/21 Page 18 of 20



 1 Material, provided however that such communications or advice shall not disclose or reveal the

 2 substance or content of any Protected Material other than as permitted under this Order.

 3          13.8    Violations. If any Party violates the limitations on the use of Protected Material as

 4 described above, the Party violating this Order shall be subject to sanctions, or any other remedies

 5 as appropriate, as ordered by the Court. In the event motion practice is required to enforce the

 6 terms of this Order, the prevailing party on such a motion shall be awarded costs, expenses, and

 7 fees, including attorney or other professional fees, incurred in connection with the discovery of the

 8 violation and the preparation, filing, and arguing of the motion or any other proceedings resulting

 9 from the violation.
10          13.9    Agreement Upon Execution. Each of the Parties agrees to be bound by the terms of

11 this Stipulated Protective Order as of the date counsel for such party executes this Stipulated

12 Protective Order, even if prior to entry of this Order by the Court.

13 14.      FINAL DISPOSITION

14          Within 60 days after the final disposition of this action, as defined in Section 4, each

15 Receiving Party must return all Protected Material to the Producing Party or destroy such material.

16 As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

17 summaries, and any other format reproducing or capturing any of the Protected Material. Whether

18 the Protected Material is returned or destroyed, the Receiving Party must submit a written

19 certification to the Producing Party (and, if not the same person or entity, to the Designating

20 Party) by the 60-day deadline that (1) identifies (by category, where appropriate) all the Protected
21 Material that was returned or destroyed and (2) affirms that the Receiving Party has not retained

22 any copies, abstracts, compilations, summaries or any other format reproducing or capturing any

23 of the Protected Material. Notwithstanding this provision, Counsel are entitled to retain an

24 archival copy of all pleadings, motions and trial briefs (including all supporting and opposing

25 papers and exhibits thereto), written discovery requests and responses (and exhibits thereto),

26 deposition transcripts (and exhibits thereto), trial transcripts, and exhibits offered or introduced

27 into evidence at any hearing or trial, and their attorney work product which refers or is related to

28 any CONFIDENTIAL and CONFIDENTIAL OUTSIDE COUNSEL ONLY information for


     STIPULATED PROTECTIVE ORDER                     17                        CASE NO. 4:19-CV-07650-HSG
       Case 4:19-cv-07650-HSG Document 69 Filed 02/18/21 Page 19 of 20



 1 archival purposes only. Any such archival copies that contain or constitute Protected Material

 2 remain subject to this Protective Order as set forth in Section 4 (DURATION).

 3 15.      INTERPRETATION, ENFORCEMENT, AND CONTINUING JURISDICTION

 4          The United States District Court for the Northern District of California is responsible for

 5 the interpretation and enforcement of this Order. After final disposition of this litigation, the

 6 provisions of this Order shall continue to be binding except with respect to that Disclosure or

 7 Discovery Material that become a matter of public record. This Court retains and shall have

 8 continuing jurisdiction over the Parties and recipients of the Protected Material for enforcement of

 9 the provision of this Order following final disposition of this litigation. All disputes concerning
10 Protected Material produced under the protection of this Order shall be resolved by the United

11 States District Court for the Northern District of California.

12          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

13

14 DATED: February 18, 2021                                 /s/ Michael R. Reese
                                                            Attorneys for Plaintiff
15
     DATED: February 18, 2021                               /s/ David H. Kramer
16                                                          Attorneys for Defendant
17

18                                    ATTORNEY ATTESTATION

19          I, David H. Kramer, am the ECF User whose identification and password are being used to

20 file this document. In compliance with Local Rule 5-1(i)(3), I hereby attest that the concurrence
21 in the filing of the document has been obtained from the other signatory.

22                                                 By:      /s/ David H. Kramer

23

24 PURSUANT TO STIPULATION, IT IS SO ORDERED.

25 DATED: ________________________                       _____________________________________
                                                            Honorable Haywood S. Gilliam, Jr.
26                                                          United States District Judge
27

28


     STIPULATED PROTECTIVE ORDER                     18                         CASE NO. 4:19-CV-07650-HSG
       Case 4:19-cv-07650-HSG Document 69 Filed 02/18/21 Page 20 of 20



 1                                               EXHIBIT A

 2                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3          I, _____________________________ [print or type full name], of

 4 __________________________________ [print or type full address], declare under penalty of

 5 perjury that I have read in its entirety and understand the Stipulated Protective Order that was

 6 issued by the United States District Court for the Northern District of California on

 7 _____________ [date] in the case of _______________________________________________

 8 [insert formal name of the case and the number and initials assigned to it by the court]. I

 9 agree to comply with and to be bound by all the terms of this Stipulated Protective Order, and I
10 understand and acknowledge that failure to so comply could expose me to sanctions and

11 punishment in the nature of contempt. I solemnly promise that I will not disclose in any manner

12 any information or item that is subject to this Stipulated Protective Order to any person or entity

13 except in strict compliance with the provisions of this Order.

14          I further agree to submit to the jurisdiction of the United States District Court for the

15 Northern District of California for the purpose of enforcing the terms of this Stipulated Protective

16 Order, even if such enforcement proceedings occur after termination of this action.

17          I hereby appoint ___________________________________ [print or type full name] of

18 _______________________________________ [print or type full address and telephone

19 number] as my California agent for service of process in connection with this action or any

20 proceedings related to enforcement of this Stipulated Protective Order.
21 Date:

22 City and State where sworn and signed:

23 Printed name:
                   [printed name]
24

25 Signature:
                   [signature]
26

27

28


     STIPULATED PROTECTIVE ORDER                      19                        CASE NO. 4:19-CV-07650-HSG
